DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's preliminary amendment filed on 1/30/2020 have been entered and fully considered.  Claims 1-14 are previously canceled, and claims 15-34 are currently pending.

Response to Amendment
Applicant's amendment filed on 6/16/2022 have been entered and fully considered.  Claims 1-14 are canceled, claims 35-52 are new, and claims 15-52 are currently pending.

Allowable Subject Matter
Claims 15-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to method and system for enhancement of video systems using wireless device proximity detection and through time, movement of wirelessly communicating mobile devices through a venue or set of venues can be deduced and additionally cross referenced to and augmented over image data from the set of image capture devices.
The prior arts of record, McCoy, Deutsch, Calhoun, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose determining that a first mobile device is present at a first location in a venue based on a signal of the first mobile device received by a proximity recognition device at a first time point; selecting a first image captured by a first camera associated with the first location, wherein a field of view of the first camera spatially overlaps with an antenna range of the proximity recognition device; detecting a first person depicted in the first image based on both the first image and the first location determined based on the signal of the first mobile device received by the proximity recognition device; determining a first set of visual attributes associated with the first person based on the first image; detecting a second person positioned at a second location in the venue at a second time point based on a second image captured by a second camera of the plurality of cameras; determining a second set of visual attribute associated with the second person; determining a match probability based on the first set of visual attributes and the second set of visual attributes; and in response to a determination that the match probability satisfies the confidence threshold, storing an indication of a match between the second person and the first person.  These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s independent claims 15 and 34 are allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 10/4/2021.
Claims 16-33 and 35-52 are allowed by the virtue of their dependency from allowed independent claims 15 and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./           Examiner, Art Unit 2647

/NIZAR N SIVJI/Primary Examiner, Art Unit 2647